                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 2:09-CR-012
                                                 )
JOSEPH BEARD                                     )

                                        ORDER

       For the reasons provided in the memorandum opinion filed contemporaneously with

this order, the defendant’s renewed pro se motions pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

for immediate compassionate release [docs. 111, 113] are GRANTED. The defendant’s

term of imprisonment is reduced to time served.

       This order shall not take effect until 14 days after its entry in order to allow the

Bureau of Prisons time to process the defendant’s release and to allow for a quarantine

period as directed by the Attorney General.

       Further, while on supervised release the defendant shall be subject to the following

additional special conditions of supervision:

       1. The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.




Case 2:09-cr-00012-RLJ Document 118 Filed 11/17/20 Page 1 of 2 PageID #: 415
       2. The defendant shall complete, within the first 12 months of supervised
       release, an anger management program that has been approved in advance
       by the probation officer, unless he has completed an anger management
       program while in the custody of the Bureau of Prisons which is approved as
       acceptable by the probation officer.
       Except as provided herein, all provisions of the judgment dated January 11, 2010,

shall remain in effect.

              IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           2

Case 2:09-cr-00012-RLJ Document 118 Filed 11/17/20 Page 2 of 2 PageID #: 416
